Title: II. Arrangements between English and Southern Merchants, [June 1790?]
From: Taylor, George
To: 



[June 1790?]

The American Merchant knows perfectly the different manufactures of Great Britain, the nearness of them to the Sea ports, and he is particular in ordering from Bristol, Liverpool or London, the articles which are manufactured there or in the neighbourhood thereof, and exported on the best terms.
The American Merchant is very explicit in his demands for Goods, he details every thing with the greatest care: and his Correspondent in Great Britain complies with his orders with the most pointed exactness. It rarely ever happens but that the English Merchant sends the kind, quality and quantity of Goods, and the exact proportion as they are ordered.
The following are the terms on which they agree mutually to form their Commercial connections.
1st. Twelve months after the date of the Invoice of the merchandize shipped by the British merchant to the American, if it be not paid, it bears an interest of five per cent and is charged accordingly in the Account Current, and perhaps noted in the next Invoice.
2d. If the English merchant pays ready money for any of the  merchandize he immediately adds five per cent on them (the interest of a year) in the Invoice which he sends out noting the same to his correspondent. The same is to be observed if any of the merchandize is bought on Credit for a shorter period than one year, that is, if the British merchant purchases at four months credit he charges eight months interest in the Invoice.
3d. The five per cent is not only paid on the price of the merchandize shipped but on the expences of shipping the same from the date.


4th. The Commission
on all purchases is
5PCt.


  
on the freight
2½


  
on the payments and receipts
½


  
on insurance
½


  
For recovering in case of loss or damage
2½


5th. On the exports from America consigned to the British Merchant
2½


As to the Tobacco the American merchant allows ½ per Cent on the quantity for which security is given at the Custom House; if the Tobacco is sold in England the British Merchant.receives 2½ on the sales after deducting the duty, and if it is re-exported he has 2½ on the whole.
On American merchandise re-shipped to some other market 1 per Cent.
For pointing out to any ship arriving from America the best market.
6th. Once every year the Account Current is made out by the English Merchant and sent to the American and the balance bears an interest of five per Cent. If within four months after the receipt of the Account Current, the American Merchant does not transmit his observations or his approbation, it is taken for granted the account is true.
7th. The Americans generally bind their Heirs, Executors or Administrators, in case of death to remit to the British Merchant the full amount of the balance due from him, and in case of any disagreement, to have the matter decided by arbitrators chosen in the place where the British merchant resides.
These arrangements are of long standing, and the Planters accustomed to similar credit; and it will be difficult if not impracticable to form any Houses here, French or Dutch, which will be able to divert the present channel of Trade, unless they go on the same or a plan similar to it. Credit the Planters must have, and  consequently those who can give to them will be called on to supply their demands.
One would suppose from the present current of opinion on the Commercial state of the Carolina’s and Georgia, the Planters were ruined, and the merchants would be bankrupt. Those who are acquainted in the Country know the opinion is hazarded. The Planters although in debt are the most respectable and numerous body in the three States, their fortunes have been made by their industry, and they well know the necessity of supporting their reputation with the merchant and the merchant’s reputation with his correspondent in Great Britain. The failure of a Crop is unavoidable; the merchant knows he must in such a year supply the Planter on Credit, and depend on being credited by his Correspondent. The manufacturers, when these failures are announced to them, with readiness Credit the British merchant, on interest, to enable him to credit his American Correspondent: and this rotund of mutual credit seldom or never fails to enrich the manufacturer, merchant and Planter.
There are instances where the extension of Credit has been injurious; a merchant to avoid it should be acquainted with all his debtors, their abilities and prospects. The Scotch merchants understood the importance of this well, and to attain it in Virginia and North Carolina, established stores in almost every respectable neighbourhood. French or Dutch Houses for want of this necessary knowledge, and being unacquainted with the English Language, will long labour under difficulties surmountable only by their forming connections with the most respectable families in this Country who will be a constant match over the debtors, their abilities and prospects. The Americans are not many of them brought up regularly to Trade, nor have they Capitals to embark in it; the first difficulty must be removed by connecting them with those who are and the latter by Crediting them for their stock.
